1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARY KATHLEEN WAGER,                                 Case No.: 19cv2185-LL
12                                       Plaintiff,
                                                          ORDER RE: MOTION TO
13   v.                                                   PROCEED IN FORMA PAUPERIS
14   ANDREW SAUL, Commissioner of
                                                          [ECF No. 2]
     Social Security,
15
                                      Defendant.
16
17
18         On November 18, 2019, Plaintiff filed a motion for leave to proceed in forma
19   pauperis. ECF No. 2. In this action, Plaintiff is seeking review and reversal of the final
20   decision of the Commissioner of Social Security (“Commissioner”) that denied Plaintiff’s
21   claim for disability benefits. ECF No. 1. All parties instituting any civil action, suit, or
22   proceeding in a district court of the United States, except an application for writ of habeas
23   corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An action may proceed
24   despite a plaintiff’s failure to prepay the entire fee only if she is granted leave to proceed
25   in forma pauperis pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176,
26   1177 (9th Cir. 1999). A federal court may authorize the commencement of an action
27   without the prepayment of fees if the party submits an affidavit, including a statement of
28   assets, showing that she is unable to pay the required filing fee. 28 U.S.C. § 1915(a). Here,

                                                      1
                                                                                        19cv2185-LL
1    Plaintiff submitted an affidavit indicating that her sole source of income is from public
2    assistance in the amount of $192 a month. ECF No. 3 at 3. Plaintiff also states that she has
3    $326 in income, but from an unspecified source. Id. Plaintiff is not employed and only has
4    $25.00 in cash. Id. at 3. Plaintiff has no bank account. Id. Plaintiff represents that she owns
5    one asset, a Kia Sorento motor vehicle, worth $300. Id. at 2. Based on the above, the Court
6    concludes that Plaintiff’s application demonstrates she is unable to pay the requisite fees
7    and costs. Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma
8    pauperis.
9          The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
10   and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
11   may be granted,” or “seeks monetary relief against a defendant who is immune from relief.”
12   28 U.S.C. § 1915(e)(2); see also Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (“[T]he
13   provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”); Lopez v. Smith,
14   203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (noting that “section 1915(e) not only
15   permits but requires a district court to dismiss an in forma pauperis complaint that fails to
16   state a claim”).
17         All complaints must contain a “short and plain statement of the claim showing that
18   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
19   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
20   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21   (citation omitted). In Social Security appeals, judges in this circuit have found that a
22   complaint challenging the denial of benefits must contain the following basic requirements
23   to satisfy the Court’s screening:
24         First, the plaintiff must establish that he has exhausted her administrative
           remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was
25
           commenced within sixty days after notice of a final decision. Second, the
26         complaint must indicate the judicial district in which the plaintiff resides.
           Third, the complaint must state the nature of the plaintiff's disability and when
27
           the plaintiff claims she became disabled. Fourth, the complaint must contain
28         a plain, short, and concise statement identifying the nature of the plaintiff's

                                                     2
                                                                                           19cv2185-LL
1         disagreement with the determination made by the Social Security
          Administration and show that the plaintiff is entitled to relief.
2
     Montoya v. Colvin, No. 216CV00454RFBNJK, 2016 WL 890922, at *2 (D. Nev. Mar. 8,
3
     2016).
4
           Here, Plaintiff appeals the Commissioner’s decision denying Plaintiff’s claim for
5
     disability benefits. ECF No. 1. However, Plaintiff fails to state the nature of her disability
6
     and when she became disabled, stating only that the denial of her claim for “SSI benefits
7
     [has] result[ed] in a downward spiral of health and wellness issues.” Id. As set forth above,
8
     this omission renders the complaint insufficient to survive the sua sponte screening
9
     required by 28 U.S.C. § 1915(e)(2). Accordingly, the Court DISMISSES WITHOUT
10
     PREJUDICE Plaintiff’s complaint. Plaintiff MAY FILE an amended complaint on or
11
     before January 31, 2020. Should Plaintiff fail to file an amended complaint within the
12
     time provided, the Court may enter a final order dismissing this civil action with prejudice.
13
           IT IS SO ORDERED.
14
     Dated: December 17, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                        19cv2185-LL
